DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previously Allowed Subject Matter
The indicated allowability of claims 4, 6, 8, 9 and 19 is withdrawn in view of the newly discovered reference(s) to Caldwell (US Patent No. 501,917 A) and Anderson et al. (US Patent Application Publication No. 2017/0000014 A1), as well as reconsideration of Shoup (US Patent No. 5,884,711 A).  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the edge of the connecting portion" on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 10 recites the limitation "the pivot arm" on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 11 and 12 are similarly rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 10, 11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shoup (US Patent No. 5,884,711 A).
Shoup ‘711, as best illustrated in Fig. 3, shows a scraper blade for a depth-gauge assembly, comprising:
regarding claim 1,
a connecting portion (74) having an aperture (74a);

wherein the connecting portion and the blade portion are configured to attach to a depth-gauge assembly such that the blade portion is positioned in a gap formed between a pivot hub and a depth-gauge wheel of the depth-gauge assembly.
	Further regarding claim 1, the recitation “configured to attach to a depth-gauge assembly such that the blade portion is positioned in a gap formed between a pivot hub and a depth-gauge wheel of the depth-gauge assembly” is not a positively recited limitation.  The claim is anticipated by Shoup ‘711 because the prior art scraper blade is capable of attachment in the manner recited.
Regarding claim 2, wherein the blade portion (76, 74b) of the Shoup scraper blade is connected to the connecting portion (74) at a generally perpendicular angle to form a T-shape (see annotated Fig. 3).
Regarding claim 3, wherein the blade portion (76, 74b) of the Shoup scraper blade has a front surface and a back surface with a top edge, a bottom edge, and a side edge, and a second side edge wherein the blade portion has a flat planar profile formed between the front surface and the back surface, and the connecting portion (74) has a front surface and a back surface wherein the connecting portion has a flat planar profile formed between the front surface and the back surface (see annotated Figs. 3 and 4).
	Regarding claim 5, the bottom edge of the blade portion (76, 74b) of the Shoup scraper blade has a contour, wherein the contour has a concave portion and a convex portion (see annotate Fig. 3).
Regarding claim 10, the connecting portion (74) of Shoup ‘711 is configured to (via aperture 74a) attach to a depth-gauge assembly with an attaching stud received in the pivot arm 
Further regarding claim 10, the recitation “configured to attach to the depth-gauge assembly with an attaching stud received in the pivot arm such that wherein when attached the connecting portion is substantially parallel to an end of the pivot” is not a positively recited limitation.  The claim is anticipated by Shoup ‘711 because the prior art connecting portion (74) is capable of attachment in the manner recited via aperture 74a.
Regarding claim 11, the connecting portion (74) of Shoup is configured to be statically attached to the depth-gauge assembly at a pivot point by which a pivot arm rotates and wherein when the pivot arm moves in relation to the pivot point, the connecting portion does not move in relation to the pivot point.
Further regarding claim 11, the recitation “configured to be statically attached to the depth-gauge assembly at a pivot point by which the pivot arm rotates and wherein when the pivot arm moves in relation to the pivot point, the connecting portion does not move in relation to the pivot point.” is not a positively recited limitation.  The claim is anticipated by Shoup ‘711 because the prior art connecting portion (74) is capable of attachment in the manner recited.
Claims 13-15 are anticipated by Shoup ‘711 because they fail to recite positively any limitations in addition to those recited in claim 1; i.e., the gap, pivot hub and gauge wheel are not positively recited elements of the claimed invention.
Regarding claim 16, the recitation “configured to be positioned within the gap such that a top edge of the blade is approximately 0.125 inches [sic] from the pivot hub and a bottom edge of the blade is approximately 0.125 inches [sic] from an exterior contact surface of the depth-gauge wheel” is not a positively recited limitation.  The claim is anticipated by Shoup ‘711 
Regarding claim 17, the recitation “configured to at least partially extend below the pivot hub and towards a pivot arm of the depth-gauge assembly” is not a positively recited limitation.  The claim is anticipated by Shoup ‘711 because the prior art blade portion (76, 74b) is capable of being positioned in the manner claimed.

SHOUP (5,884,711 A)
[AltContent: textbox (c. 3: blade portion top edge)]FIGS. 3 AND 4
[AltContent: arrow][AltContent: textbox (c. 3: connecting portion flat planar profile)][AltContent: arrow][AltContent: arrow][AltContent: textbox (c. 3: blade portion back surface)][AltContent: textbox (c. 3: blade portion second side edge)][AltContent: arrow][AltContent: textbox (c. 3: connecting portion front surface)][AltContent: textbox (c. 3: connecting portion back surface)][AltContent: arrow][AltContent: textbox (c. 2: blade portion side edge)][AltContent: textbox (c. 3: blade portion front surface)][AltContent: arrow][AltContent: textbox (c. 3: blade portion bottom edge)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (c. 2: T-shape)][AltContent: arrow]
    PNG
    media_image1.png
    807
    508
    media_image1.png
    Greyscale


Regarding claim 19, wherein the first blade portion (76) and the second blade portion (74b) are in a staggered and stacked flush engagement with one another and extend in otherwise parallel spaced alignment.
Regarding claim 20, the elongated openings (84) are configured to allow selective adjustment of the distance the second blade portion (74b) extends away from the first blade portion (76).  

SHOUP (5,884,711 A)
SECTION OF FIG. 3

    PNG
    media_image2.png
    214
    249
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoup (US Patent No. 5,884,711 A) in view of Caldwell (US Patent No. 501,917 A).
Regarding claim 4, Shoup ‘711 fails to teach the blade portion (76, 74b) having a point.  Caldwell ‘917, as best illustrated in Figs. 2-4, shows a scraper blade (E) having a top edge, a bottom edge, and a point opposite a side edge (e) that is formed by the convergence of the top edge and the bottom edge.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the configuration of the blade portion (76, 74b) shown by Shoup such that it would have included a point as taught to be known by Caldwell.  The motivation for making the modification would have been to reduce the profile of the blade portion thereby conserving material.
	 
Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shoup (US Patent No. 5,884,711 A) in view of Anderson et al. (US Patent Application Publication
No. 2017/0000014 A1).

	Regarding claim 8, in the combination of Shoup and Anderson, the aperture (74a) is positioned through the rounded portion (i.e., the end opposite the narrowing portion) of the connecting portion.
ANDERSON ET AL. (2017/0000014 A1)
FIG. 1
[AltContent: textbox (c. 6: rounded portion)][AltContent: arrow][AltContent: textbox (c. 6: narrowing portion)][AltContent: arrow]
    PNG
    media_image3.png
    615
    765
    media_image3.png
    Greyscale

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fetzer (US Patent No. 778,123), as best illustrated in Fig. 2, shows a scraper blade (18) having a top edge and a bottom edge that converge in a point.
	Brun (French Patent No. 2,580,453 A1), as best illustrated in Fig. 3, shows a scraper blade (6) having a top edge and a bottom edge that converge in a point.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
05 April 2021